       Case 1:20-mj-04046-MKD         ECF No. 13   filed 02/11/20   PageID.39 Page 1 of 2
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON




 1                                                                       Feb 11, 2020
                                                                             SEAN F. MCAVOY, CLERK
 2
 3
 4                         UNITED STATES DISTRICT COURT
 5                      EASTERN DISTRICT OF WASHINGTON
 6
 7   UNITED STATES OF AMERICA,                         No. 1:20-MJ-04046-MKD-1
 8
                         Plaintiff,                    ORDER FOLLOWING
 9                                                     INITIAL APPEARANCE
10                       v.
11   PATRICK DALE CULPS, JR.,
12
                         Defendant.
13
14         At Defendant’s February 10, 2020, initial appearance based on a Criminal
15   Complaint, Defendant appeared, in custody, with Attorney Troy Lee. Assistant
16   U.S. Attorney Richard Barker represented the United States. The proceedings
17   were held by real-time video connection, with Judge Rodgers in Spokane,
18   Washington and the parties in Yakima, Washington. Defendant consented to
19   holding the proceedings by video.
20         Defendant was advised of, and acknowledged, his rights.
21         At the request of Defendant, by and through counsel, the preliminary and
22   detention hearings are set for February 19, 2020 at 1:30 p.m., before Judge
23   Dimke. Recently appointed defense counsel expressed the need to evaluate the
24   information provided by Pretrial Services to date, and asked that a detention
25   hearing be held on February 19, 2020. The Court finds good cause to hold the
26   detention hearing more than five days after defendant first appeared. 18 U.S.C. §
27   3142(f)(2)(B).
28



     ORDER - 1
       Case 1:20-mj-04046-MKD        ECF No. 13   filed 02/11/20   PageID.40 Page 2 of 2




 1            Pending the hearing, Defendant shall be detained in the custody of the
 2   United States Marshal and produced for the hearing or until further order of the
 3   court.
 4            IT IS SO ORDERED.
 5            DATED February 11, 2020.
 6
 7                                 _____________________________________
                                             JOHN T. RODGERS
 8                                  UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
